ALLEN, J
ELECTIONS
(240 C) Under Section 5162 et seq., General Code, when the notice of election contest, specifying the noints on which the contest shall be based, does not as a matter of law set forth allegations sufficient, if proved, to invalidate the election, a decision rendered by the jury of freeholders upon such points of contest is void and of no effect.
*77(240 C2) The corrupt practices act, Section 5175-26 et seq., Genial Code, was designed to prevent corruption and to guarantee purity of election, and not to prevent a candidate from defining his principles.
A promise made by candidates for the board of trustees of public affairs of a village which owns and operates a public water works, to “furnish without charge, clean wholesome well-water for the community swimming pool during the few summer months it is used rather than compel the children of our town to swim in filtered creek water,” does not constitute a corrupt practice under Section 5175-26, General Code.
Marshall, C J, Kinkade, Robinson, Jones, Matthias and Day, JJ, concur.